Citation Nr: 1203959	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar disc disease. 

2.  Entitlement to a compensable evaluation for hypertension. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Manila, the Republic of the Philippines, and San Diego, California, respectively.  Jurisdiction over the claims file is currently held by the RO in Phoenix, Arizona.    

In December 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in June 2010.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that the appeal must be remanded to allow for additional evidentiary development.  The Veteran has indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  Although the Veteran did not specify the basis for the SSA award, the Board notes that he has consistently maintained that he is not able to work due to a service-connected lumbar spine condition.  The record does not reflect that efforts have been made to obtain complete medical documentation from SSA pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

Additionally, the Board's June 2010 remand ordered that the Veteran should be provided a VA examination to determine the severity of his service-connected low back disorder and hypertension.  The examiner was also instructed to issue an opinion as to whether the Veteran's service-connected disabilities in combination rendered him unable to secure or follow gainful employment.  Although the Veteran was provided a VA examination in June 2010 which included opinions addressing his employability, the VA examiner only addressed the individual effects of the Veteran's hypertension and low back disability on his ability to work.  With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Therefore, upon remand, the claims file should be provided to a VA examiner with the expertise to render an opinion regarding the cumulative effect of all the Veteran's service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The Veteran's claims file should be made available to a VA examiner with sufficient expertise to ascertain whether the Veteran is currently unemployable due solely to service-connected disabilities.  The examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for lumbar disc disease, urethritis, hypertension, right herniorrhaphy, and psoriasis.  He completed three years of college and last worked as an apartment manager until his retirement in 2002.  

3.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



